Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-32 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered independent claim 14 been renumbered 15.
Claims 17, 18 and 22-25 are objected to because of the following informalities:  “characterised” should be spelled as “characterized”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 recite “a composition selected from the group of cosmetic, dermatological and pharmaceutical compositions, paints, phytosanitary products and detergents” which is indefinite.  A Markush grouping is proper if the members of a group share a single structural similarity and a common use.  The present grouping is improper because the compositions are too expansive and one skilled in the art cannot determine the metes and bounds of the claimed invention.
13 recites the limitation “comprises including” which is unclear and repetitive.  It is unclear if the term “including” is viewed as a method step or as a transitional term synonymous to “comprising”. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the composition is thickened.  It is unclear how the destructurized starch is added to the composition.
Claim 15 recites the term “the respective composition, of said destructurized starch” which is unclear.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19, 21 and 26-28 recite improper Markush groupings which require a material selected from an open list of alternatives.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 13-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dehennau et al. (US 5,510,401; patented April 23, 1996) in view of Bond et al. (US 2014/0142225; published May 22, 2014).
Applicant’s Invention
Applicant claims a method of thickening a composition which comprises including 1-30% by weight destructurized starch obtained from starch in the presence of 1-40% plasticizers (claim 13).
Applicant also claims a composition comprising 1-30% by weight destructurized starch as a thickening agent obtained from starch in the presence of 1-40% plasticizers (claim 15).   
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Dehennau et al. teach plasticized starch compositions with improved transparency (column 1, lines 9-13).  Starches are known to aid in forming water based preparations as a thickener (column 1, lines 25-27).  The destructurized starch polymers are formed when plasticizers are added to water and 5-35% by weight glycerin, a plasticizer (column 1, lines 45-53; claim 5).  Native starch is treated with plasticizers to obtain plasticized starch with up to 50% by weight plasticizer, preferably 5-40% plasticizer (column 3, lines 40-43).  The plasticized starch is present in the final formulation in and amount of 20-80% plasticized starch, 0-70% thermoplastic polymer and 1-30% coupling agent (column 3, lines 34-38).
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Deheenau et al. teach that the starch is destructurized or pregelatinized and that starch are known to be added to waterbased preparations as a thickener.  A cosmetic formulation is not specified.  It is for this reason that Bond et al. is joined.  
Bond et al. disclose starch-thermoplastic polymer soap compositions and methods of making and using the compositions (abstract).  The starch is destructurized or gelatinized and present in an amount ranging from 5-80% by weight [0014].  Therefore preparing a destructurized starch as a thickener for cosmetics, paints or other products would have been obvious at the time of invention.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Deheenau et al. and Bond et al. teach plasticized starches with beneficial properties.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Deheenau et al. and Bond et al. to include destructurized starch as a thickener for cosmetics, paints or other products with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Deheenau et al. and Bond et al. to include destucturized starch as a thickener for cosmetics because Deheenau et al. teach that 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/DANIELLE D SULLIVAN/Examiner, Art Unit 1617